J. A21039/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

ABRAHAM WOIDISLAWSKY AND                    :   IN THE SUPERIOR COURT OF
RITA WOIDISLAWSKY, H/W,                     :         PENNSYLVANIA
                                            :
                          Appellants        :
                                            :
                     v.                     :
                                            :
JOSEPH R. VIOLA, ESQUIRE,                   :
ADMINISTRATOR OF THE ESTATE OF              :
LOUIS MENAPACE, IV, DECEASED                :
                                            :
------------------------------------------- :
                                            :
ABRAHAM WOIDISLAWSKY AND                    :
RITA WOIDISLAWSKY, H/W                      :
                                            :
                     v.                     :
                                            :      No. 3355 EDA 2019
LOUIS MENAPACE, IV, LOUIS                   :
MENAPACE AND CAROL MENAPACE                 :


           Appeal from the Judgment Entered November 14, 2019,
            in the Court of Common Pleas of Philadelphia County
                Civil Division at Nos. 170601682, 180502088



ABRAHAM WOIDISLAWSKY AND                    :   IN THE SUPERIOR COURT OF
RITA WOIDISLAWSKY, H/W,                     :         PENNSYLVANIA
                                            :
                     v.                     :
                                            :
JOSEPH R. VIOLA, ESQUIRE,                   :
ADMINISTRATOR OF THE ESTATE OF              :
LOUIS MENAPACE, IV, DECEASED                :
                                            :
------------------------------------------- :
                                            :
J. A21039/20


ABRAHAM WOIDISLAWSKY AND RITA             :
WOIDISLAWSKY, H/W,                        :
                                          :
                        Appellants        :
                                          :
                   v.                     :
                                          :        No. 3356 EDA 2019
LOUIS MENAPACE, IV, LOUIS                 :
MENAPACE, AND CAROL MENAPACE              :


           Appeal from the Judgment Entered November 14, 2019,
            in the Court of Common Pleas of Philadelphia County
                Civil Division at Nos. 170601682, 180502088


BEFORE: LAZARUS, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED NOVEMBER 20, 2020

      In   these    consolidated     appeals,   appellants,   Abraham     and

Rita Woidislawsky (plaintiffs below), appeal from the judgment 1 entered on

November 14, 2019, in favor of appellees, Joseph R. Viola, Esq., administrator

of the estate of Louis Menapace, IV, and Louis and Carol Menapace

(defendants below), in the Court of Common Pleas of Philadelphia County.

After careful consideration, we affirm.

      We take the underlying facts and procedural history from our review of

the certified record and the trial court’s February 7, 2020 opinion. In June




1 In the caption of their brief, appellants purport to appeal from the order
denying their post-trial motions. However, an appeal does not lie from the
denial of post-trial motions. Jackson v. Kassab, 812 A.2d 1233, 1233 n.1
(Pa.Super. 2002), appeal denied, 825 A.2d 1261 (Pa. 2003) (parallel citation
omitted). We have accordingly corrected the caption.


                                     -2-
J. A21039/20

2017, appellants commenced the instant action, which arose out of a

motor vehicle   collision.   Following   the   death   of   former   defendant

Louis Menapace, IV, appellants filed a new action against Joseph Viola, Esq.,

the administrator of his estate.   The trial court consolidated the cases in

December 2018. Because of the consolidation, the court issued a new case

management order on March 26, 2019. The order directed the parties be

ready for trial by September 3, 2019, because the matter would be heard

during the September 2019 trial pool.

      On September 3, 2019, appellants filed a motion for extraordinary relief

seeking a continuance.2 Appellees opposed the motion, and the motions judge

denied it on September 18, 2019. The case was assigned to the trial judge

and set for trial on September 23, 2019. That morning, appellants’ counsel

appeared with only one of his clients and requested a continuance; he stated

there had been a miscommunication with his client Abraham Woidislawsky,

and Mr. Woidislawsky was undergoing a routine colonoscopy that morning and

was unavailable for trial. (Notes of testimony, 9/23/19 at 4-5.) When pressed

by the trial court, counsel admitted, even if Mr. Woidislawsky were present,

he was not ready for trial because Mr. Woidislawsky’s treating physician was




2 The motion is not contained in the certified record, however, no one disputes
the basis for the motion, which was error on the part of appellants’ counsel,
who misread the scheduling order, and did not know the case was set for trial
in September. (See trial court opinion, 2/7/20 at 2 n.1.)


                                     -3-
J. A21039/20

unavailable to testify until October because of the Jewish High Holidays. (Id.

at 17-20.)

      Appellees’ counsel opposed the motion.        He noted, despite court

involvement, appellants’ counsel failed to attend the deposition of appellees’

expert witness and did not provide appellees with their own expert report until

the day before trial. (Id. at 14-15, 21-22.) Appellees’ counsel acknowledged

his clients had admitted liability but maintained there was a dispute as to

causation and damages; he noted he could rearrange his schedule to be

available the next day for trial, but would have difficulties with other dates.

(Id. at 20-21.)      However, appellants’ counsel admitted the doctor was

unavailable for the next day, and appellant Rita Woidislawsky was unavailable

the rest of the week because she had scheduled medical procedures. (Id. at

17-20.)   The trial court denied the motion for a continuance and granted

appellees’ counsel’s motion for a directed verdict. (Id. at 27-30.)

      On October 3, 2019, appellants filed a post-trial motion, which the trial

court denied on November 6, 2019. Judgment by praecipe was entered on

November 14, 2019. The instant timely appeal followed. The trial court did

not order appellants to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b). On February 2, 2020, the trial court

issued an opinion.

      On appeal, appellants raise the following issues for our review:




                                     -4-
J. A21039/20


            1.     Did the [t]rial [c]ourt err in [sic] abuse of its
                   discretion, by entering and then refusing to
                   remove the nonsuit and/or “directed verdict”
                   entered against [a]ppellants, despite the fact
                   that [a]ppellants presented uncontroverted
                   documentary and testamentary evidence
                   demonstrating that pursuant to Pa.R.Civ.P. 218,
                   [a]ppellants had a satisfactory excuse both for
                   not being ready for trial when called and for the
                   absence of Mr. Woidislawsky from trial on
                   September 23, 2019, notwithstanding the fact
                   that the Woidislawskys did not alert either their
                   trial counsel and by extension the [t]rial [c]ourt
                   regarding this scheduling conflict prior to the
                   case being called for trial?

            2.     Did the [t]rial [c]ourt err by entering and then
                   refusing to remove its “directed verdict” when it
                   applied Pa.R.Civ.P. 226(b) to grant the “directed
                   verdict” in a non-jury trial because [a]ppellants
                   were not ready for trial when called (although
                   they had a satisfactory excuse), when
                   Pa.R.Civ.P. 226 applies to jury instructions, and,
                   thus, the directed verdict procedure is improper
                   in the context of a trial without a jury?

Appellants’ brief at 3.

      In their first issue, appellants contend the trial court erred in denying

their request for a continuance and finding them not ready for trial.       We

disagree.

      We review this issue with the following principles in mind. “It is well

settled that the decision to grant or deny a request for a continuance is within

the sound discretion of the trial court.” Commonwealth v. Prysock, 972

A.2d 539, 541 (Pa.Super. 2009) (citation omitted). “Further a trial court’s

decision to deny a request for a continuance will be reversed only upon a



                                      -5-
J. A21039/20

showing of an abuse of discretion.” Id. As we have consistently stated, an

abuse of discretion is not merely an error in judgment. Id. Rather, discretion

is abused when “the law is overridden or misapplied, or the judgment

exercised is manifestly unreasonable, or the result of partiality, prejudice,

bias, or ill-will, as shown by the evidence or the record.” Id.

      Pennsylvania Rule of Civil Procedure 216 addresses grounds for a

continuance and provides, in pertinent part:

            (A)   The following are grounds for a continuance:

                  (1)    Agreement of all parties or their
                         attorneys, if approved by the
                         [c]ourt;

                  (2)    Illness of counsel of record, a
                         material witness, or a party. If
                         requested a certificate of a
                         physician shall be furnished, stating
                         that such illness will probably be of
                         sufficient duration to prevent the ill
                         person from participating in the
                         trial;

                  ....

                  (4)    Such special ground as may be
                         allowed in the discretion of the
                         court[.]

Pa.R.Civ.P. 216(a)(1), (2), and (4).      Moreover Pennsylvania Rule of Civil

Procedure 218 provides in pertinent part:

            (a)   Where a case is called for trial, if without
                  satisfactory excuse a plaintiff is not ready, the
                  court may enter a nonsuit on motion of the
                  defendant or a non pros on the court’s own
                  motion.


                                      -6-
J. A21039/20



            ....

            (c)    A party who fails to appear for trial shall be
                   deemed to be not ready without satisfactory
                   excuse.

Pa.R.Civ.P. 218(a) and (c). Moreover, this court has stated, in determining

whether a failure to appear should be excused, a court should consider:

            1) whether the failure to appear was inadvertent;
            2) whether counsel’s failure to appear was part of a
            pattern of improper behavior, misconduct or abuse;
            3) whether the court attempted to contact counsel
            prior to dismissing the appeal; 4) whether the
            opposing party would be prejudiced by the delay; and
            5) whether the court gave any consideration to lesser
            sanctions.

Faison v. Turner, 858 A.2d 1244, 1246-1247 (Pa.Super. 2004) (citations

omitted).

      Appellants argue the trial court did not properly apply the factors

outlined in Faison, supra.      They further contend the factual scenario in

Faison, as well as this court’s decision in Banks v. Cooper, 171 A.3d 798

(Pa.Super. 2017), supports a finding the trial court abused its discretion in

this matter. (Appellants’ brief at 30-45.) We disagree.

      Initially we note, unlike in both Banks and Faison, this is not a case

where the trial court entered either a nonsuit or judgment of non pros;

rather, the trial court denied appellants’ request for a continuance and directed

them to proceed with the trial; when appellants did not present any evidence,

the trial court granted the defense motion for a directed verdict. (Notes of



                                      -7-
J. A21039/20

testimony, 9/23/19 at 26-30; see Banks, 171 A.3d at 800-801; Faison, 858

A.2d at 1245-1246.) Thus, the issue before us is not the proper application

of the factors outlined in Faison, but whether the trial court abused its

discretion in denying the request for a continuance. See Prysock, 972 A.2d

at 541.

      Here, based upon the record, we cannot find the trial court abused its

discretion. While appellants attempt to characterize this as a single request

for a continuance due to illness (appellants’ brief at 28-45), the record shows

a pattern of mishandling this matter on their parts.

      Appellants misread the March 26, 2019 revised case management

order;3 when they did become aware, in August 2019, the case was scheduled

for trial in September; they did not promptly move for a continuance; and

appellants’ counsel failed to appear at the deposition of appellees’ expert

witness. (Notes of testimony, 9/23/19 at 11-16; appellants’ post-trial motion,

10/3/19 at 7-9.)     Despite being aware their case would go to trial in

September, both appellants scheduled non-emergency medical procedures for

the week of September 23, 2019.        (Notes of testimony, 9/23/19 at 5-8,

17-19.)

      Appellants did not supply counsel with an updated telephone number,

causing counsel to have problems reaching them during a critical period of


3 While the order is not a model of clarity, it does plainly state the parties
should be ready for trial by September 3, 2019. (Revised case management
order, 3/26/19 at unnumbered page 1.)


                                     -8-
J. A21039/20

time, and Mr. Woidislawsky misinformed counsel about his schedule.

(Appellants’ post-trial motion at 7-9.)    Further, perhaps most significantly,

given the sole remaining issues in this matter were causation and the extent

of Mr. Woidislawsky’s injuries, even if Mr. Woidislawsky were present, counsel

was unprepared for trial, he had not obtained a video deposition of his expert,

did not furnish his expert’s report to defense counsel until September 22,

2019, and his expert was unavailable for the rest of the month of September.4

(Notes of testimony, 9/23/19 at 12-13, 19-20.) Under these circumstances,

the trial court’s decision was not, “manifestly unreasonable, or the result of

partiality, prejudice, bias, or ill-will[.]” Prysock, 972 A.2d at 541. Appellants’

first issue lacks merit.5


4 This court is puzzled by counsel’s representation that his expert was unable
to testify because of the Jewish High Holidays. In fact, in 2019, the Jewish
High Holiday of Rosh Hashannah began at sundown on Sunday,
September 29, and ended at Sundown on Tuesday, October 1, 2019.
Yom Kippur began at sundown on Tuesday October 8, and ended at Sundown
on Wednesday, October 9, 2019.           The festival of Sukkot started on
October 14, and ended on October 22, 2019. Jewish Federation of Columbus,
Four-Year Calendar of Major Jewish Holidays, https://jewishcolumbus.org/wp-
content/uploads/2018/08/JEWISH-HOLIDAY-CALENDAR-2018-2022.pdf.
Thus, contrary to counsel’s representation, his expert should have been
available during the week of September 23, 2019, but would not have been
available for large portions of the month of October.

5 In any event, both Banks and Faison are factually distinct. In Banks, the
plaintiff/appellants, were notified of a date certain for trial of July 6, 2016, by
email on April 29, 2016, and by hard copies mailed on May 3, 2016. Banks,
171 A.3d at 800. The court sent a second e-mail the day before trial; however,
neither counsel nor his clients appeared at trial, and the trial court dismissed
their case with prejudice. Id. Appellants filed a petition to open, claiming
they had not received the hard copies; counsel was unaware of the original
email because of a clerical error; and the second email did not afford them


                                       -9-
J. A21039/20

      In their second and final issue, appellants contend the trial court erred

by entering and refusing to remove the directed verdict because directed

verdicts are only available in jury trials, not bench trials. (Appellants’ brief at



sufficient notice. Id. Appellees did not file a response to the petition, and the
trial court denied it without holding a hearing. On appeal, this court did not
find this explanation constituted a sufficient excuse to justify opening the
judgment; but rather, in the absence of opposition from the opposing party,
we held the trial court should not have denied the motion without a hearing
to afford appellants the opportunity to elaborate on the clerical error. Id. at
802-803.

       In Faison, the parties were notified in November 2002 the case would
be tried in April 2003. Faison, 858 A.2d at 1245. Appellant and her counsel
received notice, on the Friday before trial, the case would be heard the
following Monday. Id. Counsel was unable to reach the expert witness in the
case, who did not maintain Friday office hours. Appellant, a mail carrier, was
out on her route, did not receive the notice sent to her office, and counsel was
unable to reach her. Id. at 1245-1246. On appeal, in a brief decision, we
held the trial court erred in dismissing the case pursuant to Pa.R.Civ.P. 218,
largely on the basis of the short notice provided to counsel of the trial date.
Id. at 1247.

        Here, unlike in Banks, appellants had ample opportunity to be heard,
and appellees opposed both the initial delay and the post-trial motions.
Further, unlike in Faison, we are not faced with a case where counsel was
ready to go to trial but was unable to locate his client and expert witness at
the last minute. Rather, as discussed above, we have a cascading series of,
at best, mistakes and, at worst, misconduct, whereby counsel was utterly
unprepared to proceed to trial. Further, while as discussed above, we do not
believe the Faison factors are dispositive in this matter, we note the trial
judge did discuss the matter with the motions judge who had denied
appellants’ motion for extraordinary relief in an attempt to obtain
reconsideration of the ruling and did examine the possibility of holding the
trial later in the week, only to be told by appellants’ counsel that neither his
clients nor his expert witness were available until October at the earliest.
(Notes of testimony, 9/23/16 at 17-20, 26-28.) Moreover, while there was
no specific discussion of prejudice, the record reflects defense counsel was
willing to readjust his schedule to be available later in the week; however, he
had a full schedule in the upcoming weeks and would have difficulty
rescheduling. (Id. at 20-22.) Given this, we find Faison distinguishable.


                                      - 10 -
J. A21039/20

45-46.)   While we agree with appellants the trial court should have either

granted a nonsuit or entered a judgment of non pros, based upon the facts

as outlined above, the error was harmless.

      Pennsylvania Rule of Civil Procedure 226 provides:

            Rule 226. Points for Charge. Motion for Directed
            Verdict

            (a)    Points upon which the trial judge is
                   requested to charge the jury shall be so
                   framed that each may be completely
                   answered by a simple affirmation or
                   negation. Attorneys shall hand copies of
                   requested points for charge to the trial
                   judge and to the opposing attorneys
                   before the closing addresses to the jury
                   are begun. A requested point for charge
                   that was presented to the trial judge
                   becomes part of the record when the point
                   is read into the record, or filed in the office
                   of the prothonotary prior to filing a motion
                   for   post-trial    relief   regarding     the
                   requested point for charge.

            ....

            (b)    At the close of all the evidence, the trial
                   judge may direct a verdict upon the oral
                   or written motion of any party.

Pa.R.Civ.P. 226.

      Thus, we agree with appellants the grant of a motion for a directed

verdict was not proper in a bench trial. However, appellants have failed to

show they were prejudiced by the result. As discussed above, the trial court

had already denied appellants’ request for a continuance and directed the case

to trial. Appellants presented no evidence, and the trial court entered a verdict


                                       - 11 -
J. A21039/20

in favor of appellees. In their post-trial motion, appellants both challenged

the entry of a directed verdict and treated the verdict as a judgment of

non pros and/or nonsuit and moved to open. (Motion for post-trial relief,

10/03/19 at pages 1-13.) Thus, the trial court had the opportunity to open

the judgment and declined to do so. Appellants have not shown the trial court

erred in denying their request for a continuance and have not shown the trial

court erred in entering a verdict against them, of whatever sort, because they

were manifestly unprepared for trial. Given this, we find any error in granting

a motion for a directed verdict rather than entering a nonsuit or a judgment

of non pros was harmless error. Appellants’ final claim does not merit relief.

      Accordingly, for the reasons discussed above, we hold the trial court did

not abuse its discretion in failing to grant a continuance in this matter and any

error in entering a “directed verdict” against appellants was harmless.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 11/20/20




                                     - 12 -